

INVESTMENT MANAGEMENT TRUST AGREEMENT


This investment management trust agreement (“Agreement”) is made as of July 14,
2011 by and between Blue Wolf Mongolia Holdings Corp. (the “Company”), a British
Virgin Islands business company and Continental Stock Transfer & Trust Company
(the “Trustee”) located at 17 Battery Place, New York, New York
10004.  Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Registration Statement.


WHEREAS, the Company’s initial registration statement, as amended, on Form S-1,
No. 333-173419 (the “Registration Statement”), for its initial public offering
of securities (the “IPO”) have been declared effective as of the date hereof by
the Securities and Exchange Commission (the “Commission”); and


WHEREAS, Deutsche Bank Securities Inc. is acting as the representative of the
several underwriters in the IPO (the “Underwriters”) pursuant to an underwriting
agreement (the “Underwriting Agreement”); and


WHEREAS, simultaneously with the IPO, Blue Wolf MHC Ltd. (the “Sponsor”), the
sponsor of the Company, will be purchasing an aggregate of 4,166,667 warrants
(“Sponsor Warrants”) from the Company for an aggregate purchase price of
$3,125,000; and


WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Memorandum and Articles of Association, (as amended, the “Memorandum
and Articles of Association”), $70,000,000 of the gross proceeds of the IPO and
sale of the Sponsor Warrants ($80,237,500, if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a trust account (the “Trust Account”) for the benefit of the Company
and the holders of the Company’s ordinary shares, no par value (the “Ordinary
Shares”), issued in the IPO as hereinafter provided and in the event the Units
are registered in Colorado, pursuant to Section 11-51-302(6) of the Colorado
Revised Statutes. A copy of the Colorado Statute is attached hereto and made a
part hereof (the aggregate amount to be delivered to the Trustee will be
referred to herein as the “Property,” the ordinary shareholders for whose
benefit the Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 
- 1 -

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to certain provisions in the Company’s Memorandum and Articles
of Association, the Public Shareholders may, regardless of how such shareholder
votes in connection with the Company’s initial acquisition, share exchange,
share reconstruction and amalgamation or contractual control arrangement with,
purchase of all or substantially all of the assets of, or any other similar
business combination with operating businesses or assets (a “Business
Combination”), demand the Company redeem such Public Shareholder’s Ordinary
Shares into cash or redeem such Ordinary Shares pursuant to a tender offer
pursuant to the Rule 13e-4 and Regulation 14E of the Commission, as applicable
and based upon the Company’s choice of proceeding under the proxy rules or
tender offer rules, each as promulgated by the Commission (“Redemption Rights”);
and


WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to 3.0% of the gross proceeds of the IPO will be payable to the Underwriters in
the event of consummation of a Business Combination (the “Deferred Fee”); and


WHEREAS, pursuant to the Underwriting Agreement, the Deferred Fee is payable
solely upon the consummation of the Company’s Business Combination and pursuant
to the terms thereof; and


WHEREAS, the Company and the Trustee are entering into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:
 
(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement, including the terms of Section 11-51-302(6) of
the Colorado Statute, in Trust Accounts which shall be established by the
Trustee at JP Morgan Chase Bank, N.A. and at a brokerage institution in the
United States selected by the Trustee that is reasonably satisfactory to the
Company;
 
(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


(c)           In a timely manner, upon the written instruction of the Company,
to invest and reinvest the Property in U.S. government treasury bills having a
maturity of 180 days or less, and/or in money market funds meeting certain
conditions under Rule 2a-7 promulgated under the Investment Company Act of 1940,
as amended, and which invest solely in U.S. Treasuries, as determined by the
Company.

 
- 2 -

--------------------------------------------------------------------------------

 


(d)           Collect and receive, when due, all principal and interest income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;


(e)           Notify the Company of all communications received by it with
respect to any Property requiring action by the Company;


(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;


(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when reasonably
indemnified by the Company and instructed by the Company to do so, so long as
the Company shall have advanced funds sufficient to pay the Trustee’s expenses
incident thereto.


(h)           Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of, and amounts in, the
Trust Account, reflecting all receipts and disbursements of the Trust Account;
and


(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or  Exhibit B hereto, signed on behalf of the Company by an
executive officer and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed by the Company;
provided, however, that in the event that a Termination Letter has not been
received by the Trustee by 11:59 P.M. New York City time on the 21-month
anniversary of the closing of the IPO, the Trust Account shall be liquidated as
soon as practicable thereafter in accordance with the procedures set forth in
the Termination Letter attached as Exhibit B hereto and distributed to the
Public Shareholders of record at the close of trading (4:00 P.M. New York City
time) on such 21 month anniversary date.  For the purposes of clarity, any
transmission of such Termination Letter electronically, whether by facsimile,
electronic mail (e-mail), PDF or otherwise, shall constitute an original of such
termination Letter hereunder.


2.           Limited Distributions of Income from Trust Account.


(a)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C, the Trustee shall distribute to the Company by wire transfer from the income
collected on the Property the amount necessary to cover any tax obligation owed
by the Company.


(b)           The Company may withdraw funds from the Trust Account for working
capital purposes by delivery of Exhibit C to the Trustee.  The distributions
referred to herein shall be made only from income collected on the Property.

 
- 3 -

--------------------------------------------------------------------------------

 


(c)           Also by delivery of Exhibit C and only if the Company elects to
seek a shareholder vote in connection with the Business Combination, the Company
may request the release of funds necessary to repurchase up to fifteen percent
(15%) of its Ordinary Shares.  In connection therewith, the Company shall
deliver, in addition to Exhibit C, a “trade ticket” or similar confirmation
evidencing such purchase by the Company.  Upon receipt of such evidence, the
Trustee shall, as soon as practicable, release the necessary funds to the
Company in order to complete such trade within two trading days of the trade
date.  The Trustee shall pay to the Company such amount equal to: (x) the number
of Ordinary Shares purchased (evidenced by the trade ticket) multiplied by (y)
an amount not to exceed the pro rata per share amount held in the Trust Account;
provided, however, in no event shall the Trustee release funds to repurchase in
excess of 1,050,000 Ordinary Shares (1,207,500 if the over-allotment option of
the IPO is exercised in full or such other amount provided to the Trustee if the
over-allotment option is partially exercised but not to exceed 1,207,500
Ordinary Shares).


(d)           In no event shall the payments authorized by Sections 2(a) and
2(b) cause the amount in the Trust Account to fall below the amount initially
deposited into the Trust Account.  Except as provided in Sections 2(a), 2(b) and
2(c) above, no other distributions from the Trust Account shall be permitted
except in accordance with Section 1(i) hereof.


(e)           The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to such funds, and
the Trustee has no responsibility to look beyond said request.


3.           Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:


(a)           Give all instructions to the Trustee hereunder in writing or the
electronic equivalent, signed by the Company’s President, Chief Executive
Officer or Chief Financial Officer, and as specified in Section 1(i).  In
addition, except with respect to its duties under Sections 1(i), 2(a), 2(b) and
2(c) above, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal, electronic or telephonic advice or instruction which it
in good faith believes to be given by any one of the persons authorized above to
give written instructions, provided that the Company shall promptly confirm such
instructions in writing;


(b)           Subject to the provisions of Section 5, hold the Trustee harmless
and indemnify the Trustee from and against, any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by the trustee hereunder or any claim,
potential claim, action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this section, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim, provided, that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld.  The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company, which consent shall not be unreasonably withheld.  The Company may
participate in such action with its own counsel;

 
- 4 -

--------------------------------------------------------------------------------

 


(c)          Pay the Trustee the fees set forth on Schedule A hereto;


(d)         In connection with the vote, if any, of the Company’s shareholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating shareholder votes verifying the vote of the Company’s
shareholders regarding such Business Combination; and


(e)          In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.


(f)          Promptly after the Deferred Fee shall become determinable on a
final basis, to provide the Trustee notice in writing (with a copy to Deutsche
Bank Securities Inc.) of the total amount of the Deferred Fee.


4.           Limitations of Liability.  The Trustee shall have no responsibility
or liability to:


(a)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein;


(b)         Take any action with respect to the Property, other than as directed
in Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;


(c)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced to it funds sufficient to pay any expenses
incident thereto;


(d)         Change the investment of any Property, other than in compliance with
Section 1(c);

 
- 5 -

--------------------------------------------------------------------------------

 


(e)          Refund any depreciation in principal of any Property;


(f)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;


(g)         The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, judgment, instruction, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, (which counsel may be Company counsel) statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons.  The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;


(h)         Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and


(i)           Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 2(a), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless
of  whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority;
 
(j)           Pay or report any taxes on behalf of the Trust Account other than
pursuant to Section 2(a).


(k)          Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Sections 1(i), 2(a), 2(b) or 2(c).

 
- 6 -

--------------------------------------------------------------------------------

 


5.           No Right of Set-Off.  The Trustee waives any right of set-off or
any right, title, interest or claim of any kind that the Trustee may have
against the Property held in the Trust Account.  In the event the Trustee has a
claim against the Company under this Agreement, including, without limitation,
under Section 3(b), the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.


6.           Termination.  This Agreement shall terminate as follows:


(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or


(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).


7.           Miscellaneous.


(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including,
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.
 
(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Sections 1(i), 2(a), 2(b), 2(c) and 2(d) (which may not be modified, amended or
deleted without the affirmative vote of at least 65% of the then outstanding
Ordinary Shares; provided that no such amendment will affect any Public
Shareholder who has otherwise either (i) indicated his election to redeem his
Ordinary Shares in connection with a shareholder vote sought to amend this
Agreement or (ii) not consented to any amendment to this Agreement to extend to
the time he would be entitled to a return of his pro rata amount in the Trust
Account), this Agreement or any provision hereof may only be changed, amended or
modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto.  As to any claim, cross-claim or counterclaim in any
way relating to this Agreement, each party waives the right to trial by jury and
the right to set-off as a defense.  The Trustee may request an opinion from
Company counsel as to the legality of any proposed amendment as a condition to
its executing such amendment.
 
(d)          The parties hereto consent to the personal jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder.


(e)          Unless otherwise specified herein, any notice, consent or request
to be given in connection with any of the terms or provisions of this Agreement
shall be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt or delivery confirmation requested),
by hand delivery or by electronic  or facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Frank A. DiPaolo, CFO
Fax No.:  (212) 509-5150


if to the Company, to:


Blue Wolf Mongolia Holdings Corp.
c/o Blue Wolf MHC Holdings Ltd.
Two Sound View Drive
Greenwich, Connecticut 06830
Attn: Chief Executive Officer


with a copy to (which shall not constitute notice):


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
Attn: Stuart Neuhauser, Esq.
Fax No: (212)-370-7889

 
- 8 -

--------------------------------------------------------------------------------

 


(e)         This Agreement may not be assigned by the Trustee without the prior
consent of the Company.


(f)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated
hereunder.  The Trustee acknowledges and agrees that it shall not make any
claims or proceed against the Trust Account, including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any
circumstance.  In the event that the Trustee has a claim against the Company
under this Agreement, the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.


(g)         This Agreement is the joint product of the Trustee and the Company
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto


(h)        This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.  Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.


(i)         The Company has also retained the Trustee to serve as its share
transfer agent and warrant agent and shall pay the fees set forth in Schedule A
for such services.  Additionally, the Trustee has agreed to provide all
services, including, but not limited to: the mailing of proxy or tender
documents to registered holders, all wires in connection with the Business
Combination (including the exercise of Redemption Rights) and maintaining the
official record of the exercise of Redemption Rights and shareholder voting (if
applicable).


[Signature page follows]

 
- 9 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.


CONTINENTAL STOCK TRANSFER
 
& TRUST COMPANY, as Trustee
       
By:
/s/ Frank Di Paolo
 
Name:
 Frank Di Paolo
 
Title:
 Chief Financial and Trust Officer
       
BLUE WOLF MONGOLIA HOLDINGS CORP.
       
By:
/s/ Lee Kraus
 
Name:
 Lee Kraus
 
Title:
 Chief Executive Officer
 



 [Signature Page for Investment Management Trust Agreement]

 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


Fee Item
 
Time and method of
payment
 
Amount (1)
 
Annual trustee fee
 
First year’s fee due in advance on closing of the IPO; thereafter, $6,000 per
year payable 50% on the anniversary of the closing and the balance on
consummation of the Business Combination.
  $ 6,000  
Transaction fee for distributions of income and payments pursuant to 2(a), (b)
and (c)
 
By deduction when payment is made.
  $ 250  
All services in connection with a Business Combination and/or all services in
connection with liquidation of Trust Account if no Business Combination
 
Upon final liquidation of the Trust Account but, upon liquidation if no Business
Combination, only from interest earned or from the Company or GCH by wire
transfer of funds
  $ Prevailing rates  



(1) Any amounts owed by the Company are subject in their entirety to the
provisions of Section 5 of this Agreement.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


[Letterhead of Company]
[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:     Trust Account No. [     ]   - Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Blue Wolf Mongolia Holdings Corp. (“Company”) and Continental Stock Transfer &
Trust Company, dated as of [        ], 2011 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with [       ] (the
“Target Businesses”) to consummate a Business Combination with the Target
Businesses on or before [         ] (the “Consummation Date”). This letter shall
serve as the 48 hour notice required with respect to the Business Combination.
Capitalized words used herein and not otherwise defined shall have the meanings
ascribed to them in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [       ] and to transfer the entire
proceeds to the above referenced Trust checking account at [          ] to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date.  It is acknowledged and
agreed that while the funds are on deposit in the Trust checking account
awaiting distribution, the Company will not earn any interest or dividends.
 
On or before the Consummation Date: (i) counsel for the Company shall deliver to
you (a) an affidavit which verifies the vote of the Company’s shareholders in
connection with the Business Combination1, (b) written notification that the
Business Combination has been consummated or will, concurrently with your
transfer of funds to the accounts as directed by the Company, be consummated and
(c) notice the provisions of Section 11-51-302(6) and Rule 51-3.4 of the
Colorado Statute have been met, and (ii) the Company shall deliver to you
written instructions with respect to the transfer of the funds held in the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company or be distributed immediately and the penalty
incurred. Upon the distribution of all the funds in the Trust Account pursuant
to the terms hereof, the Trust Agreement shall be terminated.
 

--------------------------------------------------------------------------------

1 Only if shareholder vote held

 
 

--------------------------------------------------------------------------------

 


In the event the Business Combination is not consummated by 11:59 p.m. on the
Consummation Date and we have not notified you of a new Consummation Date, then,
the funds held in the Trust checking account shall be reinvested as provided for
by the Trust Agreement as soon as practicable thereafter.



 
Very truly yours,
           
BLUE WOLF MONGOLIA HOLDINGS CORP.
           
By:
     
Name:
     
Title:
   



cc: Deutsche Bank Securities, Inc.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


[Letterhead of Company]


[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:       Trust Account No. [    ]   -       Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Blue Wolf Mongolia Holdings Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of ________, 2011 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
Business Combination with a Target Company within the time frame specified in
the Company’s Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO.
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account on [      ] and to transfer the total proceeds to
the Trust checking account at [         ] for distribution to the shareholders.
The Company has selected [       ] as the record date for the purpose of
determining the shareholders entitled to receive their pro rata share of the
liquidation proceeds.  You agree to be the paying agent of record and in your
separate capacity as paying agent to distribute said funds directly to the
Company’s shareholders (other than with respect to the initial, or insider
shares) in accordance with the terms of the Trust Agreement, the Memorandum and
Articles of Association of the Company and the fees set forth on Schedule A to
the Trust Agreement.   Upon the distribution of all of the funds in the Trust
Account, your obligations under the Trust Agreement shall be terminated.



 
Very truly yours,
         
BLUE WOLF MONGOLIA HOLDINGS CORP.
           
By:
     
Name:
     
Title:
   



cc: Deutsche Bank Securities, Inc.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
[Letterhead of Company]
[Insert date]
 
Continental Stock Transfer
& Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:       Trust Account No. [    ]


Gentlemen:


Pursuant to Section [2(a) or 2(b)] of the Investment Management Trust Agreement
between Blue Wolf Mongolia Holdings Corp. (“Company”) and Continental Stock
Transfer & Trust Company, dated as of ___________, 2011 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ of the interest
income earned on the Property as of the date hereof. The Company needs such
funds [to pay for the tax obligations as set forth on the attached tax return or
tax statement] or [for working capital purposes] or [for repurchase of ______
Ordinary Shares].  [We have attached the “trade ticket” or similar confirmation
as an exhibit to this letter2].  In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:


[WIRE INSTRUCTION INFORMATION]



 
BLUE WOLF MONGOLIA HOLDINGS CORP.
           
By:
     
Name:
     
Title:
   



cc: Deutsche Bank Securities, Inc.
 

--------------------------------------------------------------------------------

2 Only include if this letter is being delivered in connection with a repurchase
of Ordinary Shares

 
 

--------------------------------------------------------------------------------

 


EXHIBIT D      
 
AUTHORIZED INDIVIDUAL(S)
 
AUTHORIZED
FOR TELEPHONE CALL BACK
 
TELEPHONE NUMBER(S)
     
Company:
         
Blue Wolf Mongolia Holdings Corp.
   
c/o Blue Wolf MHC Holdings Ltd.
   
Two Sound View Drive
   
Greenwich, Connecticut 06830
   
Lee Kraus
   
Nicolas Edwards
 
(203)-622-4903
     
Ellenoff Grossman & Schole LLP
   
150 East 42nd Street, 11th Floor
   
New York, New York, 10017
   
Stuart Neuhauser, Esq.
 
(212)-370-1300
Douglas S. Ellenoff, Esq.
   
Joshua N. Englard, Esq.
         
Trustee:
         
Continental Stock Transfer
   
& Trust Company
   
17 Battery Place
   
New York, New York 10004
   
Attn: Frank Di Paolo, CFO
 
(212) 845-3270

 
 
 

--------------------------------------------------------------------------------

 